 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.38


Loan Agreement


Party A: Zhucheng Ziyang Ceramic Co., Ltd.


Party B: Agriculture Bank of China Zhucheng Branch


Clause 1 Loan


1.           Type: Short term.


2.           Loan Amount: RMB 10,000,000, from March 2, 2012 to March 1, 2013.


3.           Usage: Buy raw materials.


4.           Interest rate:  Use floating rate and floats 15% of the benchmark
interest rate.


5.           Interest Settlement: Interest is paid monthly at the 20th of every
month. Borrower should pay the interest at every interest settlement day.


6.           If borrower doesn’t pay back the principal according to the
deadline of agreement, the interest rate of default interest is 50% plus the
original interest rate from the overdue date.


7.            If borrower doesn’t use the loan according to the agreement, the
interest rate of default interest is 100% plus the original interest rate from
the date of breach.


Clause 2 The rights and obligations of lender.


1.           The lender has rights to know the production operation, financial
activities, inventories, usage of loan of the borrower, and required borrower to
provide files and information such as financial statements on time.


2.           If some other behaviors that may affect the safety of loans, lender
has rights to stop providing loans or take back loans ahead of time.


3.           According to the agreement, when the lender takes back principal,
interest, default interest, compound interest and other expenses of borrower,
lender has rights to take from any bank accounts of borrower.


4.           If the amount isn’t enough to clear off the amounts payable of this
agreement, lender can use this amount to repay principal, interest, default
interest, compound interest and other expenses.


5.           If borrower doesn’t fulfill the duty of repayment, lender can
disclose the breach of contract of borrower to public.


6.           Give loan to borrower according to the agreement on schedule and in
full amount.


Clause 3 The rights and obligations of borrower


1.           Have rights to get and use loan according to the agreement.


2.           Use the basic bank account of the lender to settle up the
repayment.


3.           If the agreement involves foreign exchange, the borrower must get
the approval and registration according to the provisions.


4.           Pay back the principal and amount on time. If borrower needs
extension, borrower must send written application to borrower before the fifteen
day of the due date of this agreement. After the approval of borrower, both
sides sign the loan extension agreement.


5.           Use the loan according to the agreement, no tie up of appropriation
of loan.


6.           Provide real, complete and valid financial statements or other
information to borrower monthly, and cooperate with lender to survey its
production operation, financial activities and usage of loans.

 
 

--------------------------------------------------------------------------------

 



7.           If borrower carries out merge, bankrupt or some other behaviors
which may cause the change of credit and debt relationship, borrower must notify
lender in advance in written. The borrower is not allowed to carry out
above-mentioned behavior until the approval of lender and the settle down of
debt.


8.           If other circumstances (such as stop production, go out of
business) which will have harmful influence on the repayment duty occurs,
borrower must notify lender in writing, and implement the procedure to maintain
the creditor’s rights.


9.           If borrower provides guarantee for others and pledge its main
properties to others, when this behavior may have effect on the capability of
repayment under this agreement, the borrower must notify lender in advance in
writing and get the approval of borrower.


10.           Borrower and its investors are not allowed to draw out capital
illegally, transfer assets or stocks to escape from debt.


11.           If borrower has changes on name, location, business range, etc,
borrower must notify lender in writing in time.


12.           If guarantor of this agreement lost the guarantee capability, or
the value of guaranty decreases, borrower must provide lender with other
guarantee measures upon approval of lender.


13.           Borrower must pay for the lawyer services under this agreement,
such as insurance, freight, evaluation, registration expenses.


Clause 4 Responsibility of breach of contract


1.           If lender doesn’t offer loans according to the agreement and causes
the loss of borrower, lender must pay penalty to borrower according to the
amount and extension date. The calculation of penalty is the same as the
interest calculation of overdue.


2.           For the outstanding interest, lender collects compound interest
according to the provision of the People’s Bank of China.


3.           If borrower breaches the duty of this agreement, lender has rights
to require borrower to correct behaviors, stop providing loans, take back
provided loans in advance.


4.           If the guarantor breaches the agreement, lender has rights to stop
providing loans or take back provided loans in advance.


5.           If lender file lawsuit to protect creditor’s right due to the
breach of contract of borrower, borrower must pay for the expenses of lawsuit,
travel expenses and other expenses.


Party A: Zhucheng Ziyang Ceramic Co., Ltd.
Legal Representative Signature: /s/ Lingbo Chi


Party B: Agriculture Bank of China Zhucheng Branch